Citation Nr: 1130124	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the cervical spine.

2.  Entitlement to an effective date earlier than September 13, 2006, for the award of a 30 percent rating for generalized dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and September 2007 decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in pertinent part reopened the previously denied claim for service connection for degenerative disease of the neck but denied the underlying de novo aspect of this appeal, and denied entitlement to an effective date earlier than September 13, 2006, for the award of a 30 percent rating for the service-connected generalized dermatitis.

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

As will be discussed in further detail in the following decision, the Board agrees that a reopening of the claim for service connection for degenerative disease of the neck is warranted.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for degenerative joint disease of the cervical spine is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed May 1999 rating action, the RO denied service connection for degenerative disease of the neck.  
2.  Evidence received after the May 1999 denial of service connection for degenerative disease of the neck relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  In an unappealed rating decision dated in May 1999, the RO denied a disability evaluation in excess of 10 percent for the service-connected generalized dermatitis.  

4.  Since the May 1999 rating decision, a claim for a disability rating in excess of 10 percent for the Veteran's service-connected generalized dermatitis was not received until September 13, 2006. 

5.  By a March 2007 rating decision, the RO awarded an increased evaluation of 30 percent for the service-connected generalized dermatitis, effective from September 13, 2006.  

6.  The earliest date that entitlement to the increased disability rating of 30 percent arose is the date of the claim, September 13, 2006.


CONCLUSIONS OF LAW

1.  The RO's May 1999 denial of service connection for degenerative disease of the neck is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final May 1999 rating decision is new and material, and the claim for service connection for degenerative joint disease of the cervical spine is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  

3.  The criteria for an effective date earlier than September 13, 2006, for the award of a 30 percent disability rating for the service-connected generalized dermatitis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, pre-decisional letters dated in November 2006 and June 2007 complied with VA's duty to notify the Veteran with regards to both issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The correspondences also informed the Veteran of the basis of the prior final denial of his claim for service connection for degenerative disease of the neck in May 1999.  The letters notified the Veteran that his claim was previously denied because there was no evidence of that degenerative disease was incurred in or aggravated by his military service, and that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  [A current VA dermatological examination would not assist in determining whether an earlier effective date for the assignment of the 30 percent rating for the service-connected generalized dermatitis is warranted.]  Thus, the Board finds that VA has no duty to inform or assist that was unmet.  Indeed, in light of the complete grant of the new and material aspect of the Veteran's appeal, any notice or assistance deficiency is moot.

II.  Analysis

	A.  New & Material-Degenerative Joint Disease of the Cervical Spine

The Veteran was initially denied service connection for degenerative disease of the neck in May 1999 because the evidence did not show that it was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a nexus between the degenerative disease of the neck and his active duty.  After receiving notice of the May 1999 decision, the Veteran did not initiate an appeal of that denial.  Later, in September 2006 and April 2007, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the May 1999 rating decision consisted of the Veteran's STRs, VA treatment records dated from February 1978 to April 1998, private treatment records dated from July 1977 to March 1989, and numerous VA examinations in connection with increased rating claims for his service-connected lumbar spine disability.  His STRs did not show any complaints of, or treatment for, cervical spine problems.  A periodic examination in February 1976 and his discharge examination in October 1976 both showed a clinically normal spine and neck; no cervical spine disorders were diagnosed.  A private treatment record dated in November 1985 revealed the first diagnosis of cervical disc disease; no opinion as to the etiology was provided.  The Veteran reported that he had neck pain in association with his lumbar spine pain.  A VA examination in April 1991 revealed a normal neck.  The Veteran reported having neck pain and stiffness at a VA examination in October 1998.  He reported that he injured his cervical spine in service when he fell off a tank.  The Veteran was diagnosed with neck pain due to early degenerative disease; no opinion as to the etiology was provided.  None of the numerous medical records included any medical opinion relating the Veteran's degenerative disease of the neck to his military service.  

Accordingly, at the time of the denial of the claim for service connection for degenerative disease of the neck in May 1999, the claims folder contained no competent evidence of a nexus to the Veteran's military service.  Thus, the RO, in May 1999, denied the claim of service connection for degenerative disease of the neck.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the May 1999 denial consists of VA treatment records dated through August 2009, a July 2007 VA examination, and the Veteran's contentions.  In addition to contending that his degenerative joint disease of the cervical spine is the result of a fall in-service, he also contends that it is secondary to his service-connected lumbar spine disability.  At the July 2007 examination, the examiner diagnosed the Veteran with a cervical strain, central disk herniation at C3-C4 with minimal central canal stenosis; and minimal degenerative joint disease at C3-C4 and C5-C6.  After reviewing the claims folder and examining the Veteran, the examiner opined that the Veteran's cervical spine disabilities were not related to his lumbosacral strain with degenerative joint disease.  
This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a back disorder-namely, evidence that the Veteran's degenerative joint disease of the cervical spine may be related to his active duty or his service-connected lumbar spine disability.  As discussed above, a November 1985 treatment record reflects the Veteran's belief that his neck pain was associated with his lumbar spine disability.  Indeed, on multiple occasions since filing his petition to reopen, the Veteran has claimed that the degenerative joint disease of his cervical spine is secondary to his service-connected lumbar spine disability and his active duty.  Of particular significance to the Board in this matter is the fact that the Veteran has consistently discussed his ongoing neck pain since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding an association between his cervical spine symptoms and his lumbar spine symptoms, which is relevant as to the issue of a nexus.  His contentions are supported by the November 1985 treatment record.  In addition, he has complained of ongoing neck pain since service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Earlier Effective Date-Generalized Dermatitis

The Veteran contends that he is entitled to an effective date earlier than September 13, 2006, for the increased rating to 30 percent for his service-connected generalized dermatitis.  Specifically, the Veteran disagrees with prior VA decisions that reduced the initial disability rating of 30 percent to 10 percent for his skin disability.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2010).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2010).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2010).  

According to the applicable rating criteria, a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2010).  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

In this case, when the Veteran was initially awarded service connection for generalized dermatitis in a November 1977 rating decision, a 30 percent evaluation was assigned.  Subsequently, the RO reduced the disability rating for the Veteran's skin disability to 10 percent in a March 1980 rating decision.  The Veteran appealed that determination to the Board, and, in a October 1981 decision, the Board denied a disability rating in excess of 10 percent.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2010).  

Most recently, in a May 1999 rating decision, a rating in excess of 10 percent was again denied.  The Veteran also did not appeal that decision, and it also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  On September 13, 2006, the RO received from the Veteran a claim for an increased rating for his service-connected generalized dermatitis.  In a March 2007 rating decision, the RO increased the disability rating for the Veteran's skin disability to 20 percent, effective September 13, 2006, the date of the claim.  

The Veteran contends that his skin disability has remained the same since the initial grant of service connection.  In other words, the Veteran maintains that the currently assigned 30 percent rating for this disorder should have been continuous since the initial grant of service connection in 1977. 

In determining an appropriate effective date for an increased rating, the Board must first identify the date of filing of the increased rating claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2010).

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Based on a review of the evidence, the Board finds that an effective date earlier than September 13, 2006, is not warranted.  As discussed above, the Veteran did not appeal the Board's October 1981 decision denying a rating in excess of 10 percent, nor did the Veteran appeal the May 1999 rating decision also denying a rating in excess of 10 percent.  Those decisions are both final.  A review of the evidence does not indicate that the Veteran continued to contest the RO's initial reduction to 10 percent in the March 1980 rating decision.  Additionally, the Veteran himself has not indicated that he appealed the Board's October 1981 decision or the RO's May 1999 rating decision.  

Furthermore, after having reviewed the entirety of the claims file, the Board finds that there is no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a new claim for an increased rating for generalized dermatitis after the May 1999 rating decision, and prior to the September 2006 claim for an increased rating.  Accordingly, the Board concludes that the date of receipt of the Veteran's claim for an increased rating for his service-connected generalized dermatitis is September 13, 2006.  

With respect to the matter of whether an increase in the Veteran's service-connected generalized dermatitis was factually ascertainable in the one year period prior to September 13, 2006, (the date of receipt of the increased rating claim), the Board has considered all pertinent evidence dated between September 13, 2005, and September 13, 2006, which is of record.  See Hazan v. Gober, 10 Vet. App. 511, 518, 521-522 (1997) (in which the Court held that the Board is required to consider evidence about the status of the condition during the one-year period prior to application, even if such evidence was considered in a prior appeal).  

In this regard, the Board observes that none of the Veteran's treatment records dated between September 13, 2005, and September 13, 2006, show that he met the criteria for a 30 percent rating.  Although a record dated in March 2006 shows treatment for a rash on the Veteran's legs, it does not show that the Veteran's generalized dermatitis covered 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board observes that there are no other medical records showing treatment for his generalized dermatitis between September 13, 2005, and September 13, 2006.

Consequently, the Board finds that no increase in the Veteran's generalized dermatitis was factually ascertainable.  See Hazan, at 519-520 (in which the Court held that a factually ascertainable "increase" is one to the next disability level).  

As this evidence shows, the Veteran's increased rating claim was received on September 13, 2006, and no increase in his generalized dermatitis symptomatology was factually ascertainable prior to the date the claim was received.  Thus, based on these facts, an effective date earlier than September 13, 2006, for the award of a 30 percent disability rating for service-connected generalized dermatitis cannot be granted.  

In reaching this decision, the Board has considered the Veteran's contentions that the severity of his skin disability has not changed since the initial award of 30 percent, and that the 30 percent rating should have been in effect continuously since the initial grant of service connection.  As previously discussed herein, the Board finds that the previous decisions reducing the Veteran's rating to 10 percent and continuing the 10 percent ratings are final and that the Veteran filed his current increased rating claim on September 13, 2006.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than September 13, 2006, for the award of a 30 percent rating for generalized dermatitis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

New and material evidence sufficient to reopen a claim for service connection for degenerative joint disease of the cervical spine, having been received, the appeal is granted to this extent only.

Entitlement to an effective date earlier than September 13, 2006, for the award of a 30 percent rating for generalized dermatitis is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying claim for service connection for degenerative joint disease of his cervical spine.  As discussed above, the Veteran was afforded a July 2007 examination to determine whether his degenerative joint disease of the cervical spine was secondary to his service-connected lumbar spine disability.  The examiner provided a negative nexus opinion; however, no rationale for that opinion was provided.  Moreover, although the examiner opined that the Veteran's cervical spine disorder was not caused by or a result of the Veteran's lumbosacral strain with degenerative joint disease, the examiner did not provide an opinion regarding whether the Veteran's service-connected lumbar spine disability aggravated the Veteran's degenerative joint disease of the cervical spine.  Therefore, the Board finds that the July 2007 VA examination was not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is necessary for a new VA examination that addresses the etiology of the degenerative joint disease of the Veteran's cervical spine.  

Also, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Waco, Texas.  Thus, pertinent ongoing treatment records, dated from August 2009, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for degenerative joint disease of the cervical spine, on a direct basis and as secondary to the service-connected lumbosacral strain with degenerative joint disease.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent post-service neck treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Waco, Texas since August 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disorder that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cervical spine disorder shown on examination had its clinical onset in service or is otherwise related to active duty-or-was caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbosacral strain with degenerative joint disease.  [If the Veteran is found to have a cervical spine disability that is aggravated by his service-connected lumbosacral strain with degenerative joint disease, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of entitlement to service connection for degenerative joint disease of the cervical spine, on a direct basis and as secondary to the service-connected lumbosacral strain with degenerative joint disease.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


